Campbell, J.
Two formal records and two sets of briefs were filed in this Court; only one copy was necessary under Rule 19(b).
The appellants availed themselves of our Rule 19(d)(2) and caused the complete stenographic transcript of the evidence to be filed in this Court. The appellants, however, did not comply with that portion of Rule 19(d)(2) which provides: “(T)hen the appellant in an appendix to his brief shall set forth in succinct language with respect to those witnesses whose testimony is deemed to be pertinent to the questions raised on appeal, what he says the testimony of such witness tends to establish with citation to the page of the stenographic transcript in support thereof.”
For failure to comply with the rule aforesaid, this Court ex mero motu dismisses the appeal. Crosby v. Crosby, 1 N.C. App. 398, 161 S.E. 2d 654 (filed this date).
Nevertheless, we have carefully reviewed the record on appeal and the briefs submitted by plaintiffs and defendants and find no prejudicial error. No novel questions were presented by this automobile collision at an intersection in Statesville where there were no traffic control signals or signs of any kind and the evidence revealed that the two vehicles arrived at the intersection at approximately the same time. The vehicle to the left (the plaintiff’s vehicle) should have yielded the right of way, pursuant to the statute, G.S. 20-155(a). Furthermore, plaintiffs’ evidence reveals that the plaintiff driver failed to keep a proper lookout as required by law.
Appeal dismissed.
Britt and Morris, JJ., concur.